DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desroches (US 20170135587).

Regarding claim 1, An information processing apparatus including a controller configured to perform: determining, based on information obtained from a sensor configured to detect a physical condition of a target person, which of a plurality of predetermined categories the physical condition of the target person falls into; (“Step 310 may include receiving data using sensors, protocols, and/or user input. The data may include, for example, movement metrics 310A and health metrics 310B.” “Health metrics 310B of the user may include, but are not limited to: heart rate; blood pressure; respiratory rate; a measurement of oxygen saturation; glucose concentration; balance and posture; acceleration; a measurement of perspiration; body temperature; weight; caloric expenditure; and brain activity” Desroches, paragraph 55 and “Step 312 may include assessing the health status of the user based on the received data. Step 312 may include comparing the user's current received data with past data and/or data based on population studies with similar profiles as the user. For example, if the heart rate (or other health metric) of the user is below the user's typical heart rate when completing a session or part of a session with similar parameters, the assessment of step 312 may be that the user's current session may be too relaxed for the user.” Desroches, paragraph 56)
and transmitting a notification corresponding to the physical condition of the target person to a terminal of a notification destination that corresponds to a category into which the physical condition of the target person is determined to fall, wherein terminals of notification destinations are set for the plurality of categories, respectively. (“Step 316D may include relaying information to third parties. Information may be sent, e.g., in the form of an email, to the user's account and/or to different recipients (e.g., health professionals, insurance caseworkers, etc.) depending on the reason for the notifications” Desroches, paragraph 59)

Regarding claim 7, The information processing apparatus according to claim 1, wherein the controller performs: storing the information obtained from the sensor in a storage unit when it is determined that the physical condition of the target person falls into any one of the plurality of predetermined categories. (“Step 504B may include storing the received current biometric data to a memory (e.g., memory 218 of controller 202). The current biometric data involve the movement metrics and health metrics described in connection with FIG. 3, and may be received by the controller 202 as previously described” Desroches, paragraph 76)

Regarding claim 11, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 7 stated above.

Regarding claim 19, the claim is interpreted and rejected as claims 1 and 7 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 8, 9, 12, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desroches in view of Kirkeby (US 20050242928).

Regarding claim 2, The information processing apparatus according to claim 1, wherein the controller performs: obtaining information indicating a current situation of each of a plurality of candidates for the terminal of the notification destination, in cases where there are the plurality of candidates for the notification destination terminal that corresponds to the category into which the physical condition of the target person is determined to fall; and determining the terminal of the notification destination based on the current situation of each of the plurality of candidates for the terminal of the notification destination is not specifically disclosed by Desroches. Kirkeby teaches a patient monitoring and medical staff alerting system that determines the level of a medical alert and the current status of medical staff before determining who to alert to take care of the problem (“In operation, the medical dispatch system 100 in FIG. 1 monitors requests from patients and alerts from medical devices, and then efficiently assigns available medical staff to handle these tasks based on the proximity of patient and qualified medical staff and the urgency of the request. For example, if one patient sends a request indicating that he or she is nauseated and a first medial device 102 (e.g., an IV machine) indicates that a second patient's IV bag just emptied, the medical dispatch system 100 will first determine whether either of these tasks are emergencies. If neither task is an emergency, the medical dispatch system 100 will then assign the tasks to one of its associated medical staff members, preferably to a staff member who is not otherwise occupied and/or in such a way as to allow that staff member to work on multiple tasks simultaneously. Later, if a second medical device 102 indicates that a third patient is going into cardiac arrest and a third medical device 102 indicates that a fourth patient's oxygen level is dangerously low, the medial dispatch system 100 will first determine that these alerts require urgent attention. The medical dispatch system 100 will then determine that the third alert (i.e., the cardiac arrest) has the highest priority and notify the closest qualified staff member about the third emergency, regardless of whether that staff member is already busy with another non-emergency, interruptible task. The medical dispatch system 100 will then recognize that the staff member responding to the third alert is busy with an uninterruptible task and alert the next closest qualified staff member about the fourth alert, again pulling medical staff members off lower priority tasks if necessary. After resolving the emergencies and tasks, the medical dispatch system 100 will then return the medical staff members back to a pool of people available to respond to requests” Kirkeby, paragraph 18). Modifying Desroches to include logic to determine monitoring users status before alerting would increase the overall functionality of the system by only alerting those users that should be alerted and can properly respond. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Desroches according to the teachings of Kirkeby.

Regarding claim 3, The information processing apparatus according to claim 2, wherein the controller obtains position information of each of the terminal candidates as the information indicating the current situation. (“The medical dispatch system 100 will then determine that the third alert (i.e., the cardiac arrest) has the highest priority and notify the closest qualified staff member about the third emergency” Kirkeby, paragraph 18)

Regarding claim 8, The information processing apparatus according to claim 1, wherein the controller performs: transmitting to the terminal of the notification destination a notification including a request to go and see the target person; and newly determining a terminal of another notification destination in cases. (“In operation, the medical dispatch system 100 in FIG. 1 monitors requests from patients and alerts from medical devices, and then efficiently assigns available medical staff to handle these tasks based on the proximity of patient and qualified medical staff and the urgency of the request. For example, if one patient sends a request indicating that he or she is nauseated and a first medial device 102 (e.g., an IV machine) indicates that a second patient's IV bag just emptied, the medical dispatch system 100 will first determine whether either of these tasks are emergencies. If neither task is an emergency, the medical dispatch system 100 will then assign the tasks to one of its associated medical staff members, preferably to a staff member who is not otherwise occupied and/or in such a way as to allow that staff member to work on multiple tasks simultaneously. Later, if a second medical device 102 indicates that a third patient is going into cardiac arrest and a third medical device 102 indicates that a fourth patient's oxygen level is dangerously low, the medial dispatch system 100 will first determine that these alerts require urgent attention. The medical dispatch system 100 will then determine that the third alert (i.e., the cardiac arrest) has the highest priority and notify the closest qualified staff member about the third emergency, regardless of whether that staff member is already busy with another non-emergency, interruptible task. The medical dispatch system 100 will then recognize that the staff member responding to the third alert is busy with an uninterruptible task and alert the next closest qualified staff member about the fourth alert, again pulling medical staff members off lower priority tasks if necessary. After resolving the emergencies and tasks, the medical dispatch system 100 will then return the medical staff members back to a pool of people available to respond to requests” Kirkeby, paragraph 18)
where there is no response from the terminal of the notification destination to an effect of agreeing to go and see a state of the target person. (“A health professional user may choose to receive or not receive the information from their patient-users summarizing the current health status, progress and monitoring of the patient-users” Desroches, paragraph 59)

Regarding claim 9, The information processing apparatus according to claim 1, wherein the plurality of predetermined categories include categories classified according to a degree of illness or injury of the target person. (“In operation, the medical dispatch system 100 in FIG. 1 monitors requests from patients and alerts from medical devices, and then efficiently assigns available medical staff to handle these tasks based on the proximity of patient and qualified medical staff and the urgency of the request. For example, if one patient sends a request indicating that he or she is nauseated and a first medial device 102 (e.g., an IV machine) indicates that a second patient's IV bag just emptied, the medical dispatch system 100 will first determine whether either of these tasks are emergencies. If neither task is an emergency, the medical dispatch system 100 will then assign the tasks to one of its associated medical staff members, preferably to a staff member who is not otherwise occupied and/or in such a way as to allow that staff member to work on multiple tasks simultaneously. Later, if a second medical device 102 indicates that a third patient is going into cardiac arrest and a third medical device 102 indicates that a fourth patient's oxygen level is dangerously low, the medial dispatch system 100 will first determine that these alerts require urgent attention. The medical dispatch system 100 will then determine that the third alert (i.e., the cardiac arrest) has the highest priority and notify the closest qualified staff member about the third emergency, regardless of whether that staff member is already busy with another non-emergency, interruptible task. The medical dispatch system 100 will then recognize that the staff member responding to the third alert is busy with an uninterruptible task and alert the next closest qualified staff member about the fourth alert, again pulling medical staff members off lower priority tasks if necessary. After resolving the emergencies and tasks, the medical dispatch system 100 will then return the medical staff members back to a pool of people available to respond to requests” Kirkeby, paragraph 18)

Regarding claim 12, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 13, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 2 stated above.

Allowable Subject Matter
Claim 4-6, 10, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689